902 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ruben ALMAGUER, Defendant-Appellant.
No. 89-7698.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 11, 1989.Decided April 25, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CR No. 86-117-A)
Ruben Almaguer, appellant pro se.
Kenneth E. Melson, Assistant United States Attorney, for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ruben Almaguer appeals from the district court's denial of his motion to correct an illegal sentence made pursuant to Fed.R.Crim.P. 35(a).  Almaguer contends that the district court imposed an unauthorized three-year special parole term as part of his sentence for possession of cocaine with intent to distribute, a violation of 21 U.S.C. Sec. 841.


2
The offense occurred in June 1984.  At that time, Sec. 841 provided for a three-year special parole term regardless of the amount of cocaine involved in the offense.  Although Almaguer pled guilty and was sentenced after the 1984 amendments to Sec. 841 went into effect, the applicable sentencing provisions are those in effect at the time of the offense.   United States v. Hutchins, 818 F.2d 322 (5th Cir.1987), cert. denied, 56 U.S.L.W. 3500 (U.S. Jan. 25, 1988) (No. 87-606).  The sentence imposed was therefore correct and the district court properly denied the Rule 35(a) motion.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.